                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


RUBIN RURIE WEEKS                             )
                                              )
        Plaintiff,                            )
                                              )
      vs.                                     )     Case No. 1:17-CV-00022 AGF
                                              )
KIMBERLY BIRCH, et al.,                       )
                                              )
       Defendants.                            )


                           MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion to supplement his second

amended complaint pursuant to Rule 15(d). ECF No. 168. For the reasons set forth

below, the motion will be granted in part and denied in part.

                                    BACKGROUND

       Plaintiff is an inmate in the custody of the Missouri Department of Corrections

(“DOC”). Defendants are Corizon Health, Inc. and several of its medical professionals

(collectively “Corizon”) and a number of DOC corrections officers and officials in their

official and personal capacities (collectively “DOC”). Plaintiff filed this action under

42 U.S.C. § 1983 alleging that Defendants denied him adequate medical care for many

years, that certain DOC Defendants subjected him to excessive force while transporting

him from the hospital after reconstructive spinal surgery in February 2017, and that

Defendants’ continued to deny adequate care and accommodation after his surgery, all

resulting in violations of Plaintiff’s Eighth Amendment right against cruel and unusual

punishment. More specifically, Count I asserts that certain Corizon Defendants refused
to provide treatment for Plaintiff’s spinal condition until 2017 despite the diagnoses and

recommendations of examining physicians since at least 2008. Count II asserts that

certain DOC officers used excessive force when they removed Plaintiff from the hospital

the day after spinal surgery over his doctor’s objection, placed him in hand and leg

restraints, and pushed and pulled him in and out of a prison van, causing further injury,

pain, and suffering. Count III asserts that Corizon Defendants failed to provide adequate

post-operative treatment when they left him in a holding cell for 24 hours without

prescribed medications or medical care and later denied him physical therapy and use of

a brace and cane as recommended by his physician. Plaintiff further pleads that

Defendants’ conduct exacerbated an existing and severe kidney condition. 1

       The Court appointed counsel for Plaintiff in May 2017. He filed a first amended

complaint in September 2017 and a second amended complaint, upon leave of the Court,

in April 2018. After further discovery, on July 3, 2019, Plaintiff filed this motion

seeking to supplement his complaint in order to incorporate facts that came to light

during that discovery. In particular, Plaintiff seeks to add: (1) an additional Corizon

Defendant, Nurse Trisha Brewer, who was on duty after Plaintiff’s surgery; (2) new

medical diagnoses regarding the extent of Plaintiff’s injuries, revealed in recent medical

examinations; (3) new allegations regarding Defendants’ ongoing failure to provide

adequate care; (4) Corizon’s denials of Plaintiff’s grievance appeals and request for

1
  Plaintiff also asserted as Count IV a state law negligence claim against the Corizon
Defendants. That claim is dismissed in a separate order concurrent herewith for failure
to comply with Missouri Revised Statute §537.225 requiring a health care affidavit by a
medical professional certifying the merit of the claim.
                                             2
informal resolution; (5) the fact that video footage exists depicting DOC officers loading

Plaintiff into a van from the hospital after surgery; and (6) a new Count V asserting that

Defendants permanently denied Plaintiff the use of his cane after his surgery.

                                      DISCUSSION

       Standards Under Rule 15(a)-(d) and Rule 16(b)

       Though Plaintiff characterizes his motion as one to supplement under Rule 15(d),

some aspects are more appropriately examined as amendments under Rules 15(a) and

16(b). When a party erroneously labels a motion as one to supplement rather than

amend, the Court may construe it as if it were properly titled. See United States v.

Vorachek, 563 F.2d 884, 886 (8th Cir. 1977).

       Supplemental pleadings are governed by Rule 15(d), which provides that the

Court “may, on just terms, permit a party to serve a supplemental pleading setting out

any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” Fed. R. Civ. P. 15(d). A supplemental pleading “is designed to cover

matters subsequently occurring but pertaining to the original cause.” Schreier v.

Drealan Kvilhaug Hoefker & Co. P.A., 018-CV-02310-DSDKMM, 2019 WL 1923111,

at *1 (D. Minn. Apr. 30, 2019) (citing United States v. Vorachek, 563 F.2d 884, 886 (8th

Cir. 1977)). Although the purpose of Rule 15(d) is to promote the complete adjudication

of an existing dispute that may have evolved since the action was initiated, the Court “is

to determine, in light of the particular circumstances, whether a filing should be




                                             3
permitted, and if so, upon what circumstances.” Id. at advisory committee’s note to

1963 amendment.

       By contrast, amended pleadings are governed by Rule 15(a), which provides that

a party may only amend its pleading with the opposing party’s written consent or with

leave of the Court. Fed R. Civ. P. 15(a)(2). An amended pleading under Rule 15(a) is

“designed to include matters occurring before the filing of the [complaint] but either

overlooked or not known at the time.” Schreier at *1. The Court should freely grant

leave when justice so requires. Fed. R. Civ. P. 15(a)(2). “Principles allowing the liberal

amendment of pleadings also apply to supplemental pleadings.” Riggs v. City of

Owensville, 4:10-CV-793 CAS, 2011 WL 1576723, at *2 (E.D. Mo. Apr. 26, 2011)

(citing Moore's Federal Practice § 15.30 (3d ed. 2010)). Factors to consider include

whether: (1) the motion was filed in bad faith or with dilatory motive, (2) the motion

was filed with undue delay, (3) leave to supplement or amend would be unduly

prejudicial to the opposing party, and (4) the proposed supplement or amendment would

be futile. Riggs, 2011 WL 1576723, at *2 (citing Bell v. Allstate Life Ins. Co., 160 F.3d

452, 454 (8th Cir. 1998)).

       While Rule 15 invites the Court’s leniency to grant leave when justice so

requires, amendments sought after the deadline set forth in the case management order

invoke Rule 16(b) and require the moving party to demonstrate good cause. Memhardt

v. Nationstar Mortgage, LLC, 4:17-CV-01411-AGF, 2018 WL 3496484, at *2 (E.D.

Mo. July 19, 2018) (citing Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th


                                             4
Cir. 2008)). After the deadline has passed, the good cause standard is “not optional.”

Sherman, 532 F.3d at 716. “The primary measure of good cause is the movant’s

diligence in attempting to meet the order’s requirements.” Rahn v. Hawkins, 464 F.3d

813, 822 (8th Cir. 2006). A court “may modify the schedule on a showing of good cause

if it cannot reasonably be met despite the diligence of the party seeking the extension.”

Fed. R. Civ. P. 16(b) advisory committee’s note to 1983 amendment. A court is less

likely to find good cause to amend when the moving party knew of the issue at the time

of the original complaint and provides no good reason why it was omitted. Barstad v.

Murray County, 420 F.3d 880, 883 (8th Cir. 2005); Freeman v. Busch, 349 F.3d 582,

589 (8th Cir. 2003). Although the court may consider prejudice to the non-moving party

in a Rule 16(b) analysis, there is no need to consider prejudice where the moving party

has clearly failed to be diligent in its efforts to meet the deadlines set by the

CMO. Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001).

       In sum, in evaluating portions of Plaintiff’s motion properly characterized as

supplemental, and absent any suggestion of bad faith or dilatory motive by Plaintiff, the

Court may consider undue delay, prejudice, and futility. In evaluating portions of the

motion more accurately construed as amendments, given that the deadline to amend has

long passed, the Court examines good cause. After careful consideration and guided by

these standards, the Court concludes as follows.




                                               5
       Proposed Supplemental Pleadings - Rule 15(d)

       Denial of MRI

       Plaintiff seeks to add to his complaint that Corizon Defendants denied him an

MRI recommended by Dr. Tippen on June 12 and July 16, 2018. Corizon does not

specifically address this issue in its response. The DOC Defendants argue that it does

not relate to Plaintiff’s claims against them and would be prejudicial.

       The Court finds no prejudice in this supplement. The information does not posit

a new theory of recovery. Cf. Bell v. Allstate Life Insurance, Co., 160 F.3d 452,454 (8th

Cir. 1998). It simply updates the complaint with an additional instance of conduct

already alleged in Plaintiff’s existing claims of inadequate care. However, the Court

will not allow Plaintiff to supplement his complaint continually. Plaintiff has already

stated his claim with sufficient specificity to fulfill the requirements of Rule 8(a)(2).

       Grievance Appeals

       Plaintiff also seeks leave to supplement his complaint with allegations that

Corizon Defendants denied two grievance appeals and a request for informal resolution

regarding his post-operative care. Defendants do not specifically respond to this issue.

       Again, though Plaintiff need not supplement his complaint with every subsequent

development pertaining to claims already asserted, the Court will allow this addition,

which poses no prejudice to Defendants and simply confirms that Plaintiff exhausted his

administrative remedies.




                                              6
       Recent Medical Diagnoses

       Plaintiff seeks leave to supplement his complaint to add recent diagnoses by Drs.

Wilson, Strong, and Stahly. On November 12, 2018, Dr. Wilson diagnosed Plaintiff

with nerve damage in his hands, a neck injury, and muscle loss in his legs. On February

19, 2019, Dr. Strong determined that Plaintiff may need joint fusion or replacement

surgery. On June 4, 2019, Dr. Stahly diagnosed Plaintiff with demyelinating

polyneuropathy. Plaintiff alleges that these injuries stem from Defendants’ conduct on

and after February 15, 2017.

       Defendants argue that these diagnoses are not new “occurrences;” they simply

illuminate the extent of Plaintiff’s injuries from events described in the original

complaint. The Court agrees and does not find these recent diagnoses essential to

Plaintiff’s complaint for purposes of Rule 8 notice pleading. But while they need not be

pleaded, they do create an issue requiring the Court’s resolution with respect to

discovery. Defendants argue that Plaintiff’s new allegations in this respect are untimely

and prejudicial, particularly insofar as they might necessitate additional expert

disclosures and depositions. Should the Court allow Plaintiff to present them, DOC

requests additional time for a medical examination and expert discovery. Plaintiff

supports this solution.

       The Court has granted numerous extensions of briefing and case management

deadlines in this case. Expert discovery was to conclude in late June of 2019, with an

overall discovery deadline of July 3, 2019 (ECF No. 149). Since then, however, the


                                              7
overall deadline for completion of discovery has been extended to December 23, 2019,

albeit with no specific schedule for experts (ECF No. 206). Until now, DOC has not

found it necessary to retain an expert (ECF No. 178, p. 4), and Corizon disclosed its

expert after the deadline (ECF No. 204, p. 5, 8). It is clear from the docket sheet that the

parties have taken a flexible approach to deadlines thus far in this case, often requesting

extensions jointly or by consent. According to the latest CMO, dispositive motions are

due February 21, 2020, and the trial is set for July 20, 2020.

       The decision to exclude late-filed discovery materials is within the Court’s

discretion. Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir.1998). Admission

of late-filed discovery is more likely to be found harmless where (1) there is little

surprise to the other party, (2) the other party has the ability to cure any prejudice, (3)

there is little likelihood of disrupting the trial, and (4) the late-filing party did not act in

bad faith. David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003). Again, there is

no suggestion that Plaintiff acted in bad faith. His recent diagnoses should pose no

surprise to Defendants, who have access to his medical records. The parties agree that

further discovery is warranted and would cure any potential prejudice besides the

discovery itself. There is little likelihood that the addition of this evidence will disrupt

trial. Court will permit the parties the parties to conduct discovery related to these

diagnoses and will order the parties to work together in good faith to complete expert

depositions by February 10, 2020, in order to maintain existing dates for dispositive

motions and trial.


                                                8
       Proposed Amendments

       Nurse Brewer

       Plaintiff seeks to add Nurse Trisha Brewer as an additional Corizon Defendant

because she, like others already named, received post-surgery medical orders for

Plaintiff’s care but failed to follow them. Plaintiff does not allege any new actions by

the Corizon Defendants generally; he simply asserts that Brewer was another nurse on

duty at the time and participated in the actions or omissions pleaded in Plaintiff’s

complaint.

       Corizon argues that Plaintiff’s amendment is untimely because he should have

known about Brewer’s involvement from medical records available in 2017.

Plaintiff counters that Defendants did not identify Brewer in their initial disclosures,

although they did identify Nurses Rollins and Pettyman. ECF No. 201, Ex. 1 & 2.

Plaintiff explains that he only learned of Brewer’s involvement after reviewing “several

thousand pages of medical records” from Corizon with its initial disclosures.

       The Court has reviewed the exhibits and accepts Plaintiff’s explanation as good

cause to permit the amendment. The Court is aware, from various filings by Plaintiff,

that his counsel has endeavored to prosecute this case diligently despite numerous

challenges. Corizon will bear no prejudice by the addition of Nurse Brewer insofar as

Plaintiff’s allegations with respect to Brewer are the same as those implicating other

nurses already named in Count III. Any discovery already conducted or to planned be




                                              9
conducted on Count III will likely relate equally to Brewer. The Court will grant

Plaintiff’s motion to amend in this regard.

       Count V

       Plaintiff requests leave to add a Count V to the complaint asserting that

Defendants removed Plaintiff from a handicapped-accessible cell and confiscated his

cane, which evidently has not been returned. Corizon argues that that this new count is

unnecessary because Plaintiff has already pleaded similar allegations. In response,

Plaintiff explains that Count V would clarify that these circumstances further damaged

his ankle, according to Dr. Strong. The Court agrees with Defendants that Plaintiff’s

supplemental pleadings do not warrant a new count but only elaborate on the further

details of Defendants’ conduct and extent of Plaintiff’s injuries, which Plaintiff has

already sufficiently pleaded for purposes of Rule 8 and which Plaintiff will be permitted

to develop at trial. Plaintiff’s motion to amend will be denied as to Count V.

       Video

       Finally, Plaintiff requests leave to plead that, on April 1, 2019, he obtained video

footage from the hospital parking lot showing DOC Defendants’ alleged misconduct in

transporting him from the hospital after surgery. Again here, Plaintiff merely offers

additional evidence revealed in discovery relating to claims already asserted. The

complaint need not be supplemented for this purpose, so the motion will be denied in

this respect.




                                              10
                                   CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that the Plaintiff’s motion (ECF No. 168) is

GRANTED in part and DENIED in part as follows:

          1. Plaintiff’s motion to add Nurse Trisha Brewer as a Corizon Defendant is

             GRANTED.

          2. Plaintiff’s motion to add paragraphs 2, 5, and 7 (ECF No. 168-1) regarding

             Defendants’ denial of an MRI and denial of Plaintiff’s grievance appeals

             and a request for informal resolution is GRANTED.

          3. Plaintiff’s motion to add Count V is DENIED.

          4. Plaintiff’s motion to add paragraph 6 (ECF No. 168-1) regarding video

             evidence is DENIED.

          5. Plaintiff’s motion to add paragraphs 3, 4, and 8 (ECF No. 168-1) regarding

             recent medical diagnoses is DENIED. However, the parties shall be

             permitted to conduct additional expert discovery, to be concluded by

             February 10, 2020.



                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 2nd day of January, 2020.




                                          11
